R E C E l V E D
UNITED sTATES DISTRICT CoURT

APR ' 9 2019 WEsTERN DISTRICT oF LoUIsIANA
TONY,,_,,°UE,CLER.< ALEXANDRIA DIVIsIoN
wera.”"m“
JosHUA DEWAYNE coRDIER, CIVIL AcTIoN No. 1:18-cV-1594-P
Plaintiff
VERsUs JUDGE DEE D. DRELL
WARDEN JoHNsoN, ET AL., MAGISTRATE JUDGE PEREz-MoNTEs
Defendants
MM

For the reasons contained in the Report and Recommendation of the
l\/[agistrate Judge previously filed herein (Doc. 16), noting the absence of objections
thereto, and concurring With the Magistrate Judge’s findings under the applicable
laW;

IT IS ORDERED that Cordier’s claims against the Bureau of Prisons, the
United States Penitentiary ' Pollock, Officers Hodges and Kindsey in their official
capacities, and Warden Johnson are hereby be DENIED and DlSl\/HSSED WITH
PREJUDICE for failing to state a claim for Which relief can be granted.

Service of process of Cordier’s claims against Officers Hodges and Kindsey in

their individual capacities Will be directed in a separate order.
f ;/
THUS DONE AND SIGNED at AleXandria, Louisiana, this @) day of

%l_/W/L*L/' . 2019.

  

 

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

